The opinion oí the court was delivered bjr
Trenchard, J.
An application for a license to keep an inn and tavern was made by Wewkirk bT. Wentz on April 26tli, 1910, being the first day of the April term of the Court o£ Common ideas of Cumberland county. A remonstrance was filed by the prosecutors of this writ, and others, and the hearing of tlio application was continued from time to time until May 25th, 1910, when the court “gave counsel leave to file briefs within thirty days,” without fixing any day upon which the application would receive further consideration. On July 8th, 1910, the court granted the license, and this writ brings up for review such action.
The main reason relied upon bv the prosecutors is that the court had lost jurisdiction to grant the license.
Section 11 of “An act concerning inns and taverns”' (Gen. Slat, p. 1789) provides that “all and every person applying to any court authorized by law to grant license to keep an inn and tavern shall make his or her application to the court for said purpose on the first day of the session of said court, and the said court shall, on the first clay of said session, or on some other day thereof, publicly fixed on by the said court on the said first day, determine in open, court on said application, by granting or refusing the same.”
Construing that section this court lias held that, an application must be determined by the Common Pleas Court on the first day of its session or upon a day then publicly fixed by the court, or upon a day to which the matter has been regularly continued by the court; otherwise the grant of such license is a nullity, and will, upon proper application, be set aside. Hinchman v. Stoepel, 25 Vroom 486; Cramer v. Sooy, 38 Id. 107; Breese, v. Winters, 48 Id. 255.
The reason for the rule thus announced is to effectuate the purpose of the statute which is to afford ari opportunity to the public to be present at both the hearing and determination of the application.
*86The application of this rule to the facts of this case as exhibited by the return and herein recited, shows that the court was without jurisdiction to grant the license on July 8tli, 1910, and it is set aside, with costs.